October 6, 2016




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                         ERIC RAYE RIEGER, Appellant

NO. 14-15-00948-CV                           V.

                     ASHLEY NICOLE RAMSEY, Appellee
                     ________________________________

       Today the Court heard the appellant’s unopposed motion to dismiss the
appeal and vacate the judgments signed by the court below on June 12, 2015, and
July 1, 2015, without regard to the merits. Having considered the motion and found
it meritorious, we order the judgments VACATED AND REMAND the cause to
the trial court for proceedings in accordance with this Court's opinion.
      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.